Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities: “luminaire further comprising” appears to be “luminaire of Claim 11 further comprising”.  Appropriate correction is required.

Remarks
The Office has cited particular columns, line numbers, paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP § 2141.02 and § 2123.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bora et al. (US2013/0063042 A1, hereinafter referred to as Bora).
Regarding claim 1, Bora discloses a method for luminaire operation (lighting device (II Device) 140, paragraphs [0079]-[0080]; Fig. 1), comprising: 
connecting to a wireless network (”the communications means might utilize other protocols including but not limited to ZigBee, WiFi, infrared, WiMax, LTE, ZWave, or other protocols not listed.”, para [0090]) using a set of wireless credentials stored onboard the luminaire (Fig. 44, para [0237]); 
receiving information over the wireless network (paragraphs [0076]-[0078], [0090]); 
when the information comprises operation instructions, operating a set of light emitting elements according to the operation instructions (paragraph [0162]; Fig. 23); and 
when the information is not addressed to the luminaire, forwarding the information to an endpoint identified by the information (paragraphs [0205], [0256]).
Regarding claim 2, Bora discloses the method of Claim 1, wherein the wireless network comprises Wi-Fi (paragraph [0090]).
Regarding claim 3, Bora discloses the method of Claim 1, wherein the endpoint comprises a different luminaire (IID, Fig. 25; paragraph [0076]).
Regarding claim 4, Bora discloses the method of Claim 1, wherein the endpoint comprises a central router (WD, Fig. 25; paragraph [0076]).
Regarding claim 5, Bora discloses the method of Claim 1, wherein the information is received over the wireless network from a remote device (paragraph [0076]).
Regarding claim 6, Bora discloses the method of Claim 5, wherein the remote device comprises a mobile device (paragraph [0076]).

Regarding claim 8, Bora discloses the method of Claim 1, wherein the information is received over the wireless network from a different luminaire (paragraphs [0076], [0090]).
Regarding claim 9, Bora discloses the method of Claim 1, further comprising resetting the luminaire (paragraph [0123]).
Regarding claim 10, Bora discloses the method of Claim 9, wherein resetting the luminaire comprises: 
detecting a predetermined power cycle pattern (when DC voltage is present, paragraph [0084]); 
erasing a set of credentials from a memory (4510, 4614; Figs. 45, 46) in response to detecting the predetermined power cycle pattern (when DC voltage is present and hard/soft reset is processed, 4504, 4604; Figs. 45, 46); and 
operating the set of light emitting elements according to default operation instructions (4512, 4616; Figs. 45, 46).

Regarding claim 11, Bora discloses a luminaire (lighting device (II Device) 140, paragraphs [0079]-[0080]; Fig. 1), comprising: 
a set of light emitting elements (122a, 122b; paragraph [0079]); 
onboard storage (Memory 108) configured to store a set of wireless network credentials (Fig. 44; para [0237]); 
a wireless communication module (112, 114) configured to connect to a wireless network (paragraph [0090]) using the set of wireless network credentials; and 

Regarding claim 12, Bora discloses the luminaire of Claim 11, wherein the wireless communication module comprises a border router configured to forward wireless packets to a central router (intended, see paragraphs [0076], [0090]).
Regarding claim 13, Bora discloses the luminaire of Claim 12, wherein the border router is further configured to forward wireless packets to a different luminaire (intended, see paragraphs [0076], [0090]).
Regarding claim 14, Bora discloses the luminaire of Claim 11, wherein the wireless communication module is a repeater (intended, see paragraphs [0076], [0090]).
Regarding claim 15, Bora discloses the luminaire further comprising a processing system (106) configured to control operation of the set of light emitting elements based on a set of operation instructions (paragraph [0162]; Fig. 23).
Regarding claim 16, Bora discloses the luminaire of Claim 15, wherein the set of operation instructions are received by the wireless communication module (paragraph [0162]; Fig. 23).
Regarding claim 17, Bora discloses the luminaire of Claim 15, wherein the set of operations instructions are received from a remote device, wherein the remote device is associated with the set of wireless network credentials (paragraph [0076]; Fig. 44, para [0237]).
Regarding claim 18, Bora discloses the luminaire of Claim 17, wherein the remote device comprises a mobile device (paragraph [0076]).

Regarding claim 20, Bora discloses the luminaire of Claim 11, wherein the luminaire is controlled based on default operation instructions (4512, 4616; Figs. 45, 46) after the set of wireless network credentials are erased.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bora et al. (US 8,742,694 B2) discloses wireless lighting control system.  Strand et al. (US 9,055,055 B1) discloses provisioning account credentials via a trusted channel.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D CHANG/            Primary Examiner, Art Unit 2844